       Case 17-34469 Document 325 Filed in TXSB on 05/30/19 Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                           §
                                                  §
 ADVANTAGE ENERGY JOINT                           §                Case No. 17 34469
 VENTURE,                                         §
                                                  §                CHAPTER 11
        Debtor.                                   §
                                                  §


                                   NOTICE OF HEARING


       PLEASE TAKE NOTICE that, pursuant to the Court’s Order Setting Hearings (Dkt 299),

the following motions and applications are set for hearing on Friday, June 28, 2019 at 10:00 a.m.

before Judge Jeff Bohm in Courtroom 600, 6th floor, 515 Rusk Ave., Houston, Texas:

       1. Motion to Dismiss Chapter 11 Case and Grant Other Relief (Dkt 296)

       2. First and Final Application of Loretta Cross, Chapter 11 Trustee, for Allowance of

            Compensation and Reimbursement of Expenses for the Period September 27, 2017

            through March 31, 2019 (docket no. 322)

       3.   Fourth and Final Application of Rosenthal Law Firm, as Counsel for Loretta Cross,

            Chapter 11 Trustee, for Allowance of Compensation and Reimbursement of Expenses

            for the Period January 1, 2019 through May 15, 2018 (docket no. 323), Subject to

            Supplementationi

       4. Stout Risius Ross, LLC’s Third and Final Application for Compensation and

            Reimbursement of Expenses for the Period September 1, 2018 through May 15, 2019

            (docket no. 324)
         Case 17-34469 Document 325 Filed in TXSB on 05/30/19 Page 2 of 2



                                                     Respectfully submitted,

                                                     /s/ Trent L. Rosenthal
                                                     Trent L. Rosenthal
                                                     Texas State Bar No. 17282300
                                                     Southern District ID No. No: 129
                                                     ROSENTHAL LAW FIRM, P.L.L.C.
                                                     675 Bering, Suite 150
                                                     Houston, Texas 77057
                                                     Telephone No. (713) 647-8177
                                                     Telecopy No. (713) 647-8127
                                                     Email: trosenthal@rosenthallaw.com

                                                     COUNSEL FOR LORETTA CROSS,
                                                     CHAPTER 11 TRUSTEE


                                            Certificate of Service

The undersigned, an attorney, hereby certifies that a true and correct copy of this Notice of
Hearing has been electronically served on this 29th day of May, 2019, through the Court’s ECF
Filing System on all counsel of record who are registered to receive ECF notices in this case and
the U.S. Trustee. I further certify that on the 30th day of May, 2019, I have served a copy of this
Notice of Hearing on all creditors and other parties in interest by US Regular Mail, First Class,
Postage Prepaid in accordance with the Creditors’ Mailing Matrix obtained from the ECF
system.

                                                                       /s/ Trent L. Rosenthal
                                                                       Trent L. Rosenthal


i
 The Rosenthal Law Firm, PLLC will request that the Court consider the Supplement to its final application at the
hearing to cover fees and expenses through the date of the hearing.




                                                         2
